Title: From Thomas Jefferson to David Humphreys, 23 August 1791
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Philadelphia Aug. 23. 1791.

I recieved yesterday your favors of June 7. No. 21. and June 17. No. 22. Mr. Barclay will have delivered you my two letters of May 13. and July 13.

Since his departure no remarkeable events have taken place. He would convey to you the official information of General Scott’s success against the Indians. A second party somewhat stronger is now gone against them.
Nearly the whole of the states have now returned their census. I send you the result, which as far as founded on actual returns is written in black ink, and the numbers not actually returned, yet pretty well known, are written in red ink. Making a very small allowance for omissions, we are upwards of four millions; and we know in fact that the omissions have been very great.—Our crop of wheat is very abundant, and of the best quality ever known. There has been an extraordinary drought, prevailing most to the North of this. The crop of Hay here is short, and calamitously so further North. We have lately had the most copious rains, which will recover the Indian corn and tobacco. A spirit of gambling in the public paper has lately seised too many of our citizens. Commerce, manufactures, the arts and agriculture will suffer from it if not checked. Many are ruined by it; but I fear that ruin will be no more a correction in this case than in common gaming. We cannot immediately foresee how it will terminate.
Colo. Ternant is arrived here as Minister plenipotentiary from France.—I shall soon be able to send you another newspaper written in a contrary spirit to that of Fenno. Freneau is come here to set up a National gazette, to be published twice a week, and on whig principles. The two papers will shew you both sides of our politics.
Being about to set out for Virginia in a few days, it will probably be two months before I shall again have the pleasure of writing to you. The President will go to Mount Vernon within three or four weeks.
You will recieve herewith your newspapers as usual and a parcel for Mr. Carmichael.—I am with great & sincere esteem Dear Sir Your most obedt. & most humble servt.,

Th: Jefferson


P.S. Your favor of May 17. No. 19. is this moment recieved.

